DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 14 and 39 are objected to because of the following informalities:  The amended claim version filed 3/15/2021 removed numbered references (e.g., (100)), however, “(110)” remains in line 2 of claim 14 and “(100)” remains in line 1 of claim 39; the Examiner suggests removing the two references in order to maintain consistency of the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22-24, 26-27, 39, and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumitru et al. (US Pub. No. 2015/0248554), hereinafter referred to as Dumitru.
Referring to claims 1, 23, and 39 (NOTE: event-based/handler language [0043], [0050]), Dumitru discloses a processing system comprising at least one internal processing unit (processor 22, fig. 2) and associated memory (memory 24, fig. 2), at least one area of the memory being accessible by at least two other independent processing units (VMs 50, 52, 62a, 62b, fig. 1), the at least one area of the memory  of the at least one internal processing unit comprising a data structure shared by the at least two other independent processing units that are allowed to perform direct memory writes into the shared data structure (dedicated section of physical memory shared by guest VM 50 and process VM 54. To send data from guest VM 50 to process VM 54, an exemplary embodiment may write a resource indicator 71 into the shared section of memory, [0043]), the processing system being configured to allocate a dedicated set of one or more bits in the shared data structure to each one of the at least two other independent processing units (an indicator of the requested resource, and send request 70 to guest VM 50. In some embodiments, sending request 70 includes signaling hypervisor 40 to transmit request 70 to guest VM 50, for instance by writing a content of request 70 to a section of memory shared between process VM 54 and hypervisor 40; [0054]; NOTE: memory content is inherently “set of one or more bits”), each bit or each group of bits in the shared data structure indicating a unique combination of i) independent processing unit and ii) application handler for handling an application in relation to the corresponding independent processing unit (Resource indicator 71 may include, among others, a memory address of the respective resource and a content of a data file; [0043]; NOTE: [0068] the resources are copied/fetched from the guest VM, therefor the indicator includes a unique combination of independent processing unit resources and triggered process, described as an application execution thread in [0044]), the processing system being configured to initiate, in response to a direct memory write setting a bit or a group of bits in the shared data structure, at least one of preparation and activation of the application handler indicated by the set bit or the set group of bits (Execution of processes is typically overseen by the operating system... active process is described by a data structure known as an EPROCESS object, which includes, among others, a process ID uniquely identifying the respective process; [0045]).  

As to claims 2 and 24, Dumitru discloses the at least one internal processing unit  is at least one of a physical (processor 22...a physical device, [0028]) and logical processing the and the at least two independent processing units  are at least one of physical and logical processing units (virtual machines, [0004]).

As to claims 4 and 26, Dumitru discloses at least one of: the at least one internal processing unit  is one of a virtual machine and a container executing on at least one processor (hypervisor 40 takes control of processor 22; [0032]), and the at least two independent processing units  are at least one of virtual machines (VMs 50, 52, 62a, 62b, fig. 1) and containers executing on at least one processor.

As to claims 5 and 27, Dumitru discloses the at least two independent processing units  are independently startable and manageable processing units (Creating guest VM 50 may include, among others, allocating memory, setting up memory mapping mechanisms, and setting up virtualized devices of guest VM 50 (such as a virtualized processor, virtualized storage, and virtualized network adapters). Virtual machines typically operate with a virtualized physical memory, i.e., a virtual representation of the actual, physical memory 24 of host system 10. Virtualized physical memory, also known as guest-physical memory, comprises a space of addresses, specific to each VM executing on host system, [0034]; In some embodiments, each template VM 52 includes a virtualized processor, virtualized memory, and may be configured with a range of other virtualized devices, such as virtualized input, output, storage, and network adapters, [0037]).

As to claims 22, Dumitru discloses the processing system comprises at least two shared data structures for at least one of application handler preparation and activation, one shared data structure for each of at least of a number J of execution cores and threads corresponding to processing units in the processing system (processor 22 comprises a physical device (e.g. multi-core integrated circuit) configured to execute computational and/or logical operations, [0028]; dedicated data structures used by processor 22, [0034]; OS function that carries out process management tasks...scheduling each process or thread thereof for execution, and maintaining a list of active processes, [0045]).

As to claim 41, Dumitru discloses the shared data structure  is used as common activation for all communication to a receiving application program executed by the processing unit, wherein each communication is represented by a bit or a group of bits in the shared data structure  that can be updated with a direct memory write from one of the independent processing units (an indicator of the requested resource, and send request 70 to guest VM 50. In some embodiments, sending request 70 includes signaling hypervisor 40 to transmit request 70 to guest VM 50, for instance by writing a content of request 70 to a section of memory shared between process VM 54 and hypervisor 40; [0054]; NOTE: memory content is inherently “set of one or more bits”).

As to claim 42, Dumitru discloses a direct memory write in the shared data structure indicates that an independent processing unit will send a message to the event-based processing system for execution by the indicated event handler (process VM 54 is requesting a resource, and may inject an interrupt into guest VM 50. The interrupt is processed by a handler executing within guest VM 50, the handler configured to read resource request 70, [0043]; Execution of processes is typically overseen by the operating system... active process is described by a data structure known as an EPROCESS object, which includes, among others, a process ID uniquely identifying the respective process, [0045]; an indicator of the requested resource, and send request 70 to guest VM 50. In some embodiments, sending request 70 includes signaling hypervisor 40 to transmit request 70 to guest VM 50, for instance by writing a content of request 70 to a section of memory shared between process VM 54 and hypervisor, [0054]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 14, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru in view of Elzur et al. (US Pub. No. 2018/0165107), hereinafter referred to as Elzur.
As to claims 3 and 25, while Dumitru discloses the at least two independent processing units are allowed to perform direct memory writes into the shared data structure, Dumitru does not appear to explicitly disclose remote processing units.
However, Elzur teaches a VM communication network including remote VMs, remote processing units, sharing data through a shared memory space, see [0043].
Dumitru and Elzur are analogous art because they are from the same field of endeavor, VM communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dumitru and Elzur before him or her, to modify the VM architecture of Dumitru to include the communication architecture of Elzur because the communication network would allow communication between remote and local devices. 
The suggestion/motivation for doing so would have been to provide an extended communication network (Elzur: [0058]) 
Therefore, it would have been obvious to combine Dumitru and Elzur to obtain the invention as specified in the instant claim.

As to claims 14 and 29, while Dumitru discloses the at least one internal processing unit (110) is configured to respond to a direct memory write setting a bit or a group of bits in the shared data structure to determine which application handler to at least one of prepare and activate (Execution of processes is typically overseen by the operating system... active process is described by a data structure known as an EPROCESS object, which includes, among others, a process ID uniquely identifying the respective process, [0045]; an indicator of the requested resource, and send request 70 to guest VM 50. In some embodiments, sending request 70 includes signaling hypervisor 40 to transmit request 70 to guest VM 50, for instance by writing a content of request 70 to a section of memory shared between process VM 54 and hypervisor, [0054]), Dumitru does not appear to explicitly disclose polling the share data structure.
However, Elzur discloses polling the share data structure (indicate a pointer to shared memory holding the data to be communicated. Other mechanisms may also be used for indicating the location of the data to the destination processing core 111, such as polling, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dumitru and Elzur before him or her, to substitute the indication mechanism of Dumitru with the polling taught by Elzur because the simple substitution of one known element/mechanism for another yields predictable results to one of ordinary skill in the art (see MPEP 2143.I.B). 
Claims 11, 28, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru in view of Loeser et al. (US Pub. No. 2009/0077564), hereinafter referred to as Loeser.
As to claims 11 and 28, while Dumitru teaches executing a handler, Dumitru does not appear to explicitly teach each application handler is defined by application handler code  accessible from memory  for execution by the at least one internal processing unit.
However, Loeser discloses each application handler is defined by application handler code accessible from memory for execution by the at least one internal processing unit (preloading a host virtual machine 310 context in a second portion of the processor and spin a handler of the host virtual machine 310 context on a memory location until the host virtual machine 310 request 332 is written to the shared memory location 330. Embodiments that utilize Intel x86 processors may use an MWait instruction in the host virtual machine 310 until the host virtual machine request is written to the memory location. More broadly, a host virtual machine 310 context may be preloaded in a second portion of the processor using a generic instruction that alerts the host virtual machine 310 that the host virtual machine 312 request 332 is written to the shared memory location; [0026]).
Dumitru and Loeser are analogous art because they are from the same field of endeavor, VM management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dumitru and Loeser before him or her, to modify the VM architecture of Dumitru to include the handler features of Loeser in order to run the processes more efficiently. 
The suggestion/motivation for doing so would have been to reduce handler overhead and increased efficiency (Loeser: [0029-30]) 
Therefore, it would have been obvious to combine Dumitru and Loeser to obtain the invention as specified in the instant claim.

As to claim 40, Dumitru does not appear to explicitly disclose the event- based processing system  is configured to prefetch and/or call executable code for the indicated event handler in response to the direct memory write.
However, Loeser discloses the event- based processing system  is configured to prefetch and/or call executable code  for the indicated event handler in response to the direct memory write (a system-level context is pre-loaded in a set of registers on another processor, a virtual processor, etc. to allow a fast context switch during a system call from a user-level thread, [0012]; After preloading the system-level context, the system-level context, at block 220, spins a handler of the system level context on a memory location until a system call parameter is written to a shared memory location, [0018]).
The suggestion/motivation to combine remains as indicated above.

Allowable Subject Matter
Claim 31  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0289109 of Caragea is pertinent to event handler switching.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184